NUMBER 13-19-00618-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

NATIONSTAR MORTGAGE LLC
D/B/A MR. COOPER,                                                             Appellant,

                                            v.

STEPHEN S. L. EARLEY AND
DOROTHY ANN EARLEY,                                                           Appellees.


                    On appeal from the 444th District Court
                         of Cameron County, Texas.


                         MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
          Memorandum Opinion by Chief Justice Contreras

       Appellant Nationstar Mortgage LLC d/b/a Mr. Cooper has filed a petition for

permissive interlocutory appeal seeking to challenge the trial court’s order, signed on July

9, 2019, granting a motion for partial summary judgment in favor of appellees Stephen S.
L. Earley and Dorothy Ann Earley. Pursuant to our request, appellees filed a response

to the petition.

       To be entitled to a permissive appeal from an interlocutory order that is not

otherwise appealable, the requesting party must establish to the trial court that (1) the

order “involves a controlling question of law as to which there is a substantial ground for

difference of opinion” and (2) allowing an immediate appeal “may advance the ultimate

termination of the litigation.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); see also TEX.

R. APP. P. 28.3. If the trial court grants permission to appeal, as here, we may accept the

appeal if the appeal is warranted under the foregoing criteria. TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(f).

       Having reviewed appellant’s petition, the record documents attached thereto, and

appellees’ response, this Court is of the opinion that appellant has not shown its

entitlement to permissive interlocutory appeal. Accordingly, the petition for permissive

interlocutory appeal is DENIED.

                                                               DORI CONTRERAS
                                                               Chief Justice


Delivered and filed the 16th
day of January, 2020.




                                            2